Order entered February 10. 2022




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                 No. 05-21-00977-CV

                      IN THE INTEREST OF A.C.J., A CHILD

                   On Appeal from the 255th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-19-13596

                                      ORDER

      Before the Court is a copy of the Department of Family and Protective

Services’ February 9, 2022 request to supplement the clerk’s record with a copy of

the trial court’s July 2, 2020 “Emergency Order of Extension Due to COVID-19

State of Disaster.” Because this is an accelerated appeal in a child protection case,

we ORDER Dallas County District Clerk Felicia Pitre to file the requested

supplemental record no later than February 14, 2022.

      We DIRECT the Clerk of the Court to send a copy of this order to Ms. Pitre

and the parties.

                                             /s/    DAVID J. SCHENCK
                                                    JUSTICE